Title: To James Madison from Samuel Smith, 9 July 1801
From: Smith, Samuel
To: Madison, James


Dr. sir,
Baltimore 9th. July 1801
Mr. John Dumeste, born in France was in this Country previous to the Revolution, married in this City, to a Native about the Year 1781 or 1782. He is about to go to the Isle of France & wishes a Passport for himself & family Consisting of—himself—


Elizabeth Dumeste
his Wife


John-Paul Dumeste
 "    son


George Kaporte Dumeste
 "    Do.


Jacob Adrian Dumeste
 "    Do.


Ann Elizabeth      "
Daughter


Elizabeth Genevieve "
    Do.


Catharine Virginia   "
    Do.


Henrietta Maria     "
    Do.


Do me the favor to send me a Passport for this family Immy. & you will greatly Oblige.
By this Gentleman I wish to send Mr. William Buchanan’s Commission as Commercial Agent for the Isles of France & Bourbon. The President has expressed his Intention to make that Appointment, will you do me the favor to attend to it.
Who is Mr. Edward Jones, the appointed to Guadeloupe? It was hoped that Mr. Gauntt would have been Named to that place. His Father a useful Republican of Prince Georges County will be greatly dissappointed & may (& I fear will) relax at the approaching Election. I am Dr. sir, your friend & servt.
S. Smith
 

   
   RC (DLC).




   
   John Dumeste (or Dumestre) of Baltimore owned an interest in several Maryland privateers during the Revolution (William Hand Browne et al., eds., Archives of Maryland [72 vols.; Baltimore, 1883–1972], 43:282, 45:495, 48:37).



   
   William Buchanan, Smith’s cousin and a Revolutionary War veteran who in 1792 was appointed a captain in the army, had spent the last four or five years in France. Jefferson named him to the post Smith mentioned (Smith to Jefferson, Mar. 1801 [DNA: RG 59, LAR, 1801–9]; National Intelligencer, 21 Aug. 1801).



   
   Edward Jones, appointed commercial agent at Guadaloupe, described himself as a Marylander “well known to the Mr. Mason’s and Mr. Stoddert.” Jefferson appointed Thomas T. Gantt to Nantes (Jones to Jefferson, 25 Mar. 1801 [DNA: RG 59, LAR, 1801–9]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:402; Livingston to JM, 11 July 1801, n. 2).


